EXHIBIT OEM/REMARKETING AGREEMENT THIS OEM/REMARKETING AGREEMENT (this "Agreement") is effective as of the 6th day of July, 2000, by and between Eloquent Technology, Inc., a New York corporation having offices at 2389 North Triphammer Road, Ithaca, NY 14850 (hereinafter "Supplier"), and Words +, Inc., a California corporation having principal offices at 1220 W. Avenue J, Lancaster, CA 93534 (hereinafter "OEM"). WITNESSETH: WHEREAS, Supplier produces a certain text-to-speech computer software program known as ETI-Eloquence, and related application software, tools, documentation and utilities, all of which Supplier is willing to provide to OEM on the terms and conditions set forth herein; and WHEREAS, OEM intends to integrate ETI-Eloquence with or otherwise offer ETI-­Eloquence in conjunction with other software programs currently owned, or to be developed or acquired by OEM in the future, so as to create EZ-Keys for Windows and Talking Screen, the OEM Product (hereinafter "OEM Product"), and to market such OEM Product to end-users; NOW, THEREFORE, in consideration of the premises hereof, and the mutual obligations herein made and undertaken, the parties hereto agree as follows: 1.
